I concur in the result reached by Mr. Justice SHARPE, but do not agree with his statement that "proof of the violation charges" is necessary before the court can revoke probation. This would entail taking of testimony to prove the violation, as I read Mr. Justice SHARPE'S opinion. On the other hand, the proceedings *Page 107 
before the court in the instant case, as shown in Mr. Justice NORTH'S dissent, indicate that this defendant did not have even a "summary hearing." A "hearing" means that the defendant be given an opportunity to be heard, the proceeding being analogous to an order directing the defendant to show cause why his probation should not be revoked. In this case, the defendant was not given a chance to be heard. The probation was summarily revoked without that opportunity. For that reason, I concur with Mr. Justice SHARPE for reversal.